Citation Nr: 0908821	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-09 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1991 to 
March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 decision of the Regional Office 
(RO) in Denver, Colorado that denied service connection for a 
low back disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges that her service treatment records are 
incomplete.  Specifically, she alleges that her records from 
Eisenhower Army Medical Center, in Fort Gordon, Georgia, 
dated September 1992 have not been obtained.

A review of the claims file shows that the RO requested 
records from Eisenhower Army Medical Center, in Fort Gordon, 
Georgia, on March 16, 2005 through the PIES system.  On March 
17, 2005, the RO received a response indicating that searches 
had been conducted for Fort Gordon, Georgia for 1992, but 
that no records were located.  

The RO has not attempted a direct search at this medical 
facility for additional SMRs.  VA has an obligation to 
request records directly from this treating military facility 
as the Veteran has provided sufficient information to 
identify and locate the potential custodian of records.  See 
Sheed v. Derwinski, 2 Vet. App. 256, 259 (1992) (VA's 
obligation to obtain service medical records extends to 
requesting records directly from a treating military facility 
when sufficient evidence has been presented to identify and 
locate the treating facility.)

The Veteran herself may wish to help the RO obtain these 
records by calling this medical center and informing the VA 
of the results of that communication. 

Accordingly, the case is REMANDED for the following action:

1.  The RO shall conduct a direct search 
for any available service treatment 
records at Eisenhower Army Medical Center, 
in Fort Gordon, Georgia, dated 1992.

2.  Thereafter, readjudicate the claim in 
light of all evidence added to the record 
since the last Supplemental Statement of 
the Case (SSOC) in August 2007.  If any 
claim remains denied, the RO should issue 
an appropriate SSOC and provide the 
Veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




